ORDER
This case is before the court on remand from the Supreme Court of the United States. The Supreme Court vacated our earlier judgment, see Disher v. Citigroup Global, 419 F.3d 649 (7th Cir.2005), and remanded the case to us with instructions to reconsider our earlier determination in light of Kircher v. Putnam Funds Trust, 547 U.S. -, 126 S.Ct. 2145, 165 L.Ed.2d 92 (2006). See Disher v. Citigroup Global Markets, Inc., 548 U.S. -, 126 S.Ct. 2964, 165 L.Ed.2d 947 (2006).
Kircher came from this circuit, and we already have taken action in that matter in light of the decision of the Supreme Court. See In the Matter of Mutual Fund Market-Timing Litigation, 468 F.3d 439 (7th Cir.2006). The same action is appropriate here. Accordingly, because we lack jurisdiction, we dismiss the appeal.
APPEAL DISMISSED for WANT of JURISDICTION.